Citation Nr: 1618847	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  07-24 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a spine disability.

2. Entitlement to service connection for chronic coccydynia as secondary to service-connected postoperative residuals, pilonidal cystectomy.

3. Entitlement to service connection for sacroiliac weakness (to include limitation of motion and inability to sit properly) as secondary to service-connected postoperative residuals, pilonidal cystectomy or a spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran and a witness, Mr. M.


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to November 1991 and from May 1992 to September 1993. 

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from October 2007 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO, together with the Appeals Management Center, is the Agency of Original Jurisdiction (AOJ).  

In the December 1999 decision, the AOJ granted service connection for postoperative residuals, pilonidal cystectomy and assigned the initial disability rating.

In the October 2007 decision, the AOJ denied entitlement to an earlier effective date for the grant of service connection for postoperative residuals, pilonidal cystectomy, and determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for a spine disability. 

In the September 2009 decision, the RO denied service connection for chronic coccydynia and sacroiliac weakness. 

In October 2010, the Board remanded issues to the AOJ for additional development.  

In May 2010, the Veteran and Mr. M. testified before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  In January 2015, the Board sent a letter to the Veteran with a copy to her representative, informing her of her right to have a hearing with a VLJ who would participate in the adjudication of her appeal.  The letter informed her that if she wanted another hearing she should respond within 30 days and if she did not respond, the Board would assume that she did not want another hearing and proceed accordingly.  She did not respond to the Board's letter, and has not since expressed her desire to appear before the Board. 

In July 2015, the Board remanded the issues on appeal to the AOJ for additional development.  The Board also (1) revised a December 7, 1999 rating decision based on CUE to grant service connection for residuals pilonidal cystectomy effective May 14, 1997; (2) denied a request for reversal or revision of the December 7, 1999 rating decision, based on CUE, with regard to the initial disability rating assigned for postoperative residuals, pilonidal cystectomy; (3) granted a separate 30 percent rating for constant itching as residual of the pilonidal cystectomy, effective from the date of grant of service connection, May 14, 1997; and (4) reopened the claim of service connection for a spine disability.  A search of the online docket database on the website of the Court of Appeals for Veterans Claims (Court or CAVC) shows that the Veteran did not appeal that portion of the Board's decision.  


FINDINGS OF FACT

1.  A low back condition preexisted the Veteran's entrance into service in May 1992, and is not shown to have clearly and unmistakably been not aggravated during that period of service.    

2.  A low back condition, currently manifested by degenerative disc disease, is shown to be related to the condition manifested during the Veteran's second period of service.  

3.  The Veteran's current chronic coccydynia is secondary to her service-connected postoperative residuals, pilonidal cystectomy.  

4.  The Veteran's current right leg radiculopathy is secondary to her low back condition and her postoperative residuals, pilonidal cystectomy.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a low back disability, currently manifested by degenerative disc disease, are met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria to establish service connection for chronic coccydynia, as secondary to postoperative residuals, pilonidal cystectomy, are met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

3.  The criteria to establish service connection for right leg radiculopathy, claimed as sacroiliac weakness, as secondary to a low back disability and postoperative residuals, pilonidal cystectomy, are met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310 (2015).

B.  Discussion

(1) Back

The Veteran maintains that a current back condition either results directly from service or is secondary to her service-connected post-operative residuals, pilonidal cystectomy.  

In applying the law to the facts of the case, the Board finds that the evidence is at least in a state of relative equipoise on all material elements of the direct claim.  

Current Disability

As an initial matter, relevant to both the direct and secondary theories of entitlement, there is no material dispute that a current low back condition has been diagnosed.  This was confirmed most recently by a VA examination conducted in November 2015 as lumbar degenerative disc disease.  Accordingly, the existence of a present disability is established.  

In-Service Incurrence 

The record next establishes that a back condition is deemed to have been incurred during service.  

There is a question as to whether a preexisting scoliosis condition was aggravated during her initial period of service.  Her March 1991 service enlistment examination shows that the spine was found to be "abnormal" on physical examination.  A handwritten notation next to this finding is nearly unreadable, but appears to state "scoliosis."  Because the existing spine condition was recorded at service entrance, it is considered "noted."  See McKinney v. McDonald, No. 13-2273, 2016 WL 932820, at *4 (Vet. App. Mar. 11, 2016).  Thus, the presumption of soundness does not attach to that period of service.  See 38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).   

With regard to the presumption of aggravation, the competent evidence does not indicate an increase in disability during this period of the Veteran's service.  The available service treatment records (STRs) do not contain a separation examination conducted at the end of her initial period of service in November 1991 (or an entrance examination at the beginning of her second period of service in May 1992).  Thus, the STRs themselves are neither positive nor negative evidence on this question. 

Looking to her own statements, the Veteran wrote in June 2007 that her back condition was aggravated by the intensive exercise and jumping out of vehicles during service.  While it is common knowledge and generally within the competence of a lay person to understand that traumatic injury or repetitive stress might cause or worsen a back condition, the specific question of causation in this case is outside the Veteran's competence because of the complexity of her case.  For instance, she had a preexisting scoliosis during service, but her current condition is degenerative disc disease, and it is not within the capacity of a non-medical-expert to identify and distinguish between these two medical conditions.  Similarly, it is not within the competence of a lay person to distinguish whether any symptoms felt at a particular time resulted in an increase in disability as opposed to a temporary exacerbation.  Instead, the aggravation question here involves a complex medical matter outside the competence of a non-expert lay witness, and it does not appear that the Veteran has a background in medicine or a related field, such that she can be recognized as having medical expertise upon which to base an opinion.  As such, her opinion is not adequate evidence to establish aggravation during service.  See Fountain,  27 Vet. App. at 274-75.

Thus, there is no evidentiary foundation supporting a finding that the Veteran's preexisting scoliosis condition was aggravated during service.  Thus, service connection for scoliosis, on the basis of aggravation during her initial period of service, cannot be granted.  

With regard to her second period of service from May 1992 to September 1993, there is no entrance examination available to review.  It is not clear whether (a) an examination was performed, but the report is lost, or (b) an examination report is unavailable because no examination was ever conducted.  See, e.g., Smith v. Shinseki, 24 Vet. App. 40 (2010); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (the presumption of soundness attaches only where there has been an induction examination in which the later-complained-of disability was not detected).

Here, it is most reasonable to assume that an entrance examination was performed as the Veteran was entering period of active duty service (as shown by her DD Form 214, which identifies this service as "active duty").  Thus, the presumption of soundness attaches.   See, e.g., Quirin v. Shinseki, 22 Vet. App. 390, 397, n.5 (2009) (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997)); Doran v. Brown, 6 Vet. App. 283, 286 (1994); cf. Smith v. Shinseki, 24 Vet. App. 40 (2010).

On this basis, the evidence unequivocally establishes the preexistence of the scoliosis condition.  In addition to the positive finding at the time of her prior entrance examination, the separation examination for her second period of service again notes the existence of the same condition.  

Thus, the preexistence prong of presumption of soundness is rebutted.  Correspondingly, the record does not contain clear and unmistakable evidence of a lack of aggravation.  

To the contrary, the Veteran competently and credibly asserts that her low back pain started after her initial pilonidal cyst excision in April 1993, which was during her second period of service.  Consistent with her testimony, she completed an Applicant Medical Prescreening Form in April 1992, immediately prior to her second period of service.  At that time, she denied a history of back trouble.  At her August 1993 service separation examination, by comparison, she endorsed a history of recurrent back pain.  The clinical examination at that time again showed "curved spine."  

Therefore, the presumption of aggravation is not rebutted by clear and unmistakable evidence that the preexisting condition was not aggravated.  Hence, a back condition is deemed to have been incurred during her second period of service.  See Horn v. Shinseki, 25 Vet. App. 231 (2012).  

Nexus

Next, the evidence establishes that the Veteran's current low back condition is related to the back condition deemed to have been service-incurred.  See Gilbert v. Shinseki, 26 Vet. App. 48, 53-54 (2012) (noting that such a finding establishes the second element of service connection), aff'd 749 F.3d 1370 (Fed. Cir. 2014).

The Veteran herself has consistently maintained that her current symptomatology initially started after the first surgery for her pilonidal cyst.  However, she also detailed in a June 2007 statement that due to the intensive exercise during service, her back was aggravated, which, in turn, caused pain creating a cyst that was surgically removed in 1992.  This surgery, according to the Veteran, left a painful grotesque scar and increased her back pain.  The Veteran's ex-husband wrote a supporting statement offering similar testimony regarding the proximity of her symptomatology to the surgery for her cyst.  

It does not appear that the Veteran or her ex-husband has a background in medicine, or a related field, such that she can be recognized as having medical expertise upon which to base a nexus opinion.  Nonetheless, it can be considered to be within the competence of a lay person to recognized and observe this temporal sequence (that symptoms of a low back condition started after her surgery).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Fountain, 27 Vet. App. at 274-75.  Moreover, because the current back condition is deemed to have been incurred during her second period of service, this lay testimony supports a finding that the condition has been ongoing since that time.  

More determinatively, the Veteran's treating VA physician, Dr. Goodstine, has twice offered a favorable opinion.  First, in a January 2009 VA Women's Health treatment note, this doctor explained that the Veteran's two surgeries for her pilonidal cysts caused her to be unable to sit with any pressure on this area, and it has resulted in her consistently sitting on her left buttock and at an abnormal angle in her chair.  The doctor went on to state her opinion, in relevant part, that "this has aggravated her degenerative disc disease [.]"

Next, in a November 2009 letter, this same VA doctor again stated her opinion that the Veteran's "abnormal posturing to relieve her coccygeal pain is more likely than not contributing - to her right sided sciatica.  She stated that "[i]t is [ ] my opinion that due to her favoring the residuals of her pilonidal surgeries, in efforts to relieve the pressure on her coccyx this has resulted in twisting her lower spine."

At present, the Board can find no reason to call into question or otherwise discount the probative weight of the VA doctor's opinion.  The opinion, in both instances, is clear and unequivocal, and it was based on the relevant information.  Moreover, the examiner's explanation is understandable, however brief, and all inferences appear to follow from the facts and information given.  

On an overall reading, this doctor's opinion, as stated on both occasions, relates the Veteran's current back condition to the pilonidal surgeries.  Accordingly, by inference, this doctor's opinion must be understood to mean the ongoing worsening first occurred during the Veteran's second period of service, during which a low back condition is deemed to have been incurred.  Thus, this doctor's opinion is probative evidence tending to increase the likelihood of a direct nexus to the Veteran's second period of service.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Potentially favorable, a VA examiner in May 2006 also noted that the Veteran "describes lower back discomfort and cannot sit correctly when the area is uncomfortable."  This examiner concluded that "I do not consider the low back pain or discomfort secondary to the pilonidal cyst save for that specific area when it is exacerbated."  

This opinion is rather unclear as the examiner did not identify which "specific area" was considered secondary to the pilonidal cyst.  Thus, it is not clear if the VA examiner was indicating that the specific area of the skin around the cyst, or area of the disc disease underlying the scar.  Although lacking in detail, this opinion favorably relates the Veteran's low back pain to the service-connected disability.  Thus, it supports the opinion of the Veteran's treating physician, and provides some further weight tending to increase the likelihood of a secondary nexus.  See, e.g., Monzingo, 26 Vet. App. at 107 (if a medical opinion is merely lacking in detail, then it may be given some weight based upon the amount of information and analysis it contains).  

In conflict with the favorable evidence, a VA Spine examiner in August 2009 concluded that:

It is my opinion that the Veteran does not have any sig[nificant] low back condition (disc disease, neuroma), to account for her claimed chronic coccydynia and or sacroiliac weakness.  The scar is superficial well healed without induration, keloid formation or inflammation.  	No recurrence of pilonidal cyst flare-ups, either.  

Therefore it is in my opinion that her claimed chronic coccydynia and sacroiliac weakness is less likely as not caused by the service related pilonidal cystectomy.

The Board must find that this opinion has little probative weight as it was based on an incorrect factual foundation and does not address the central causation question at issue.  With regard to the factual background, the VA examiner relied on the absence of induration.  However, this same VA examiner conducted a VA Skin examination two months prior, in June 2008, and found that the Veteran's scar did involve induration.  This calls into question the accurateness and thoroughness of the factual foundation underlying the examiner's August 2009 opinion.  Moreover, the central question at issue is not whether the Veteran has any low back condition accounting for her claimed chronic coccydynia and or sacroiliac weakness, but whether her service-connected post-operative residuals of pilonidal cyst caused or aggravated her low back condition.  Thus, at best, it can only be concluded that this VA examiner's opinion does not address etiology of the spine condition.  Thus, it cannot be assigned any probative weight tending to increase the likelihood that there is not a secondary nexus.  See Nieves-Rodriguez, 22 Vet. App. at 304; Kahana, 24 Vet. App. at 439 n. 8 (2011) (Lance, J., concurring) (distinguishing an incorrect factual premise, which has no probative value, from an incomplete factual premise).  

More recently, the Veteran underwent another VA examination in November 2015.  This VA examiner concluded that the Veteran's lumbar spine condition was less likely than not (less than 50 percent probability) aggravated beyond its natural expected course by military service and that her lumbar spine condition is less likely than not (less than 50 percent probability) incurred in or caused by military service or permanently aggravated beyond its natural expected course by or proximately due to or the result of her service-connected residuals pilonidal cystectomy.

As with the August 2009 opinion, the Board must also discount the probative value assignable to this November 2015 VA examiner's opinion.  First, much like the August 2009 VA examiner, the September 2015 VA examiner misstated the facts.  Most conspicuously, the VA examiner noted that the Veteran underwent a second pilonidal cystectomy in August 1998, after which a February 1999 medical record documented her report that "she feels fine."  This is inaccurate.  First, the Veteran's report that she "feels fine" appears in a September 1998 medical record, instead of a February 1999 entry.  More importantly, the VA examiner took the Veteran's comment out of context.  The February 1999 consultation was specifically "for P[ost] O[perative] check" of the surgery "wound."  She was not being asked more generally about her general state of health.  The VA examiner did not explain why the Veteran would reasonably have been expected to report symptoms of back pain to her medical provider when she was being seen for a wound check-up.  See, e.g., Fountain v. McDonald,  27 Vet. App. 258, 274-75 (2015).  Thus, the VA examiner appears to have inaccurately relied on the Veteran's comment as evidence of absence.  See, e.g., Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011).

More determinatively, the VA examiner's ultimate conclusion addresses the preexisting/aggravation question, but the rationale provided offers no indication as to how the examiner reached the conclusions.  An unexplained conclusory opinion is entitled to no weight in a service-connection context.  See Horn, 25 Vet. App. at 240.  

Furthermore, the September 2015 VA examiner's rationale, as it pertains to the secondary question, repeatedly shows that he demanded a higher level of medical certainty than is required under the benefit of the doubt standard.  He was asked to answer whether it is at least as likely as not (a 50 percent probability or greater) that any present disability of the Veteran's spine is secondary to the service-connected disability.  Instead, he relied on a finding that there was no "evidence diagnostic of a clear-cut, well-defined pathologic entity accounting for or explaining these symptoms is absent [sic]."  (Emphasis added.)  Similarly, the examiner reasoned that "[a]t the same time, evidence of a definitive connection between the Veteran's pre-existing scoliosis and/or service-connected pilonidal cystectomy and her reported symptoms and/or minimal lumbar degenerative disc disease is also lacking."  (Emphasis added.)  Again, he concluded that "[u]ltimately, there is insufficient preponderant evidence conclusively demonstrating" a secondary nexus.  (Emphasis added.)  

The ultimate question of fact in this case is not whether a nexus is "clear-cut, well-defined," "definitive," or "conclusively demonstrating" a nexus.  VA's low standard of proof for all issues material to a claim for veterans benefits, authorizes VA to resolve a scientific or medical question in the claimant's favor so long as the evidence for and against that question is in "approximate balance."  See Wise v. Shinseki, 26 Vet. App. 517, 531-32 (2014).  Accordingly, the Board must find this VA examiner was demanding a degree of medical certainty that is inconsistent with VA's standard of proof in this appeal.  

Finally, the VA examiner's rationale is confusing and does not appear to follow from the information given.  For instance, the VA examiner reasoned that:

Medical treatment records also note, despite the chronicity of her symptoms, the Veteran's reporting that "she feels fine" following her second procedure [ ].  Regardless, while the Veteran reports back pain and numbness radiating down her right leg and has previously been diagnosed with sciatica and her previous [VA] primary care physician had opined otherwise [ ], nonetheless, in view of aforementioned overall unremarkable EMG/nerve conduction tests and MRI findings and inconclusive prior evaluations by VAMC neurologists, radiologic or electrophysiologic evidence of a radiculopathy or other evidence diagnostic of a clear-cut, well-defined pathologic entity accounting for or explaining these symptoms is absent. 	

Even upon an overall reading of the examination report, it is difficult to discern the VA examiner's essential rationale from these confusing statements.  See Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010); see also Monzingo, 26 Vet. App. at 107 (VA examination report "must be read as a whole" to determine the examiner's rationale).  
  
For these reasons, the September 2015 VA examiner's opinion has limited probative weight.  Thus, it is insufficiently probative to outweigh the favorable evidence, especially that of the Veteran's treating VA doctor.  

Consequently, the benefit of the doubt must apply, and the Board must find that the evidence is in equipoise on the nexus element.  Accordingly, a nexus between the current low back disability and the low back condition, which is deemed to have been incurred during her second period of service, is established.  

In light of the foregoing, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is in a state of relative equipoise on all material elements of the claim, including the nexus requirement.  Accordingly the claim must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).  As this outcome represents a complete grant of the benefit sought on appeal, no discussion of VA's duties to notify and assist is necessary.

(2) Chronic Coccydynia 

At present, there appears to be little dispute that the Veteran's chronic coccydynia is a residual of her service-connected disability.  

An August 2009 VA Peripheral Nerves Examination found that there is tenderness around the surgical scar in the coccygeal area with the tenderness radiating out into the buttocks bilaterally.  The VA examiner's impression was that the Veteran had a pain syndrome involving the coccygeal area and the right lower extremity.  

The Veteran's treating VA doctor, Dr. Goodstine, wrote in a January 2009 VA Women's Health report that the Veteran:

is having significant disability in terms of her pain from the sacro-coccygeal region.  She had the original surgery for her pilonidal cyst and notes that the pain began after that surgery in 4/92 and has continued and progressively gotten worse since then.  She has had a subsequent surgery for another pilonidal cyst in 8/98.  That second surgery failed to resolve her coccydynia and it has been persistent and disabling.

This same VA doctor wrote in a November 2009 letter that it was her opinion "with reasonable medical certainty, that the chronic coccydynia is likely due to nerve irritation in this area due to her previous surgeries and that she is suffering from significant disability from the pain issuing from her service connected pilonidal cystectomies."  

Consistent with this evidence, a different VA doctor in May 2010, who was seeing the Veteran for a physical medical rehabilitation consultation, concluded that "[t]here is reasonable medical certainty that the pain around the surgical incision is related to the initial injury: the cyst, and removal procedure, due to the immediate location and time of the onset."

A VA Muscles examiner in May 2013 (examining her for right leg weakness), stated incidentally that:  "[service-connected] pilonidal cystectomy pain ie CHRONIC COCCYDYNIA . . . ."  (Emphasis in original.) 

Collectively, these medical statements are either directly or indirectly affirming that the Veteran's chronic coccydynia condition is the current manifestation of her service-connected pilonidal cyst condition.  

The only evidence directly contradicting such an assertion is the opinion of a May 2014 VA examiner, who concluded that the Veteran's chronic coccydynia pain is not related to pilonidal cystectomy.  As detailed in the Board's prior remand, however, this VA examiner's opinion is flawed as it was based on incorrect facts.  The examiner stated that the Veteran's pain started in 2008 with no explanation as to how that was arrived at and contradicting the Veteran's own credible assertion of pain starting immediately after the first surgery in the 1990s.  By relying on an absence of documented complaints without explaining why this was needed, and by failing to consider the Veteran's own testimony, which was relevant evidence that she first noticed symptoms proximate in time to her first surgery, when formulating the opinion, renders that opinion inadequate.  See McKinney v. McDonald, No. 13-2273, 2016 WL 932820, at *11 (Vet. App. Mar. 11, 2016).  

Thus, the evidence establishes that the Veteran's current chronic coccydynia is a component of her already service-connected disability.  As the condition has been separately diagnosed, the Board will grant service connection for this condition apart from the current service-connected disability.  As this represents a complete grant of the relief sought on appeal, no discussion of VA's duties to notify and assist is needed.  38 U.S.C.A. §§ 5103(b)(5)(A), 5103A(b)(3)(A).  




(3) Sacroiliac Weakness

The Veteran also maintains that she has sacroiliac weakness as a result of her service-connected disability.  She explained in a May 2009 supporting that she had been diagnosed with sacroiliac weakness neurological problems, limitation of motion, and loss of reflexes in her right knee related to her back pain.

After careful consideration, the Board finds that there is evidence of sciatica related to the now-service-connected low back condition, but no further diagnosed condition that can be separately awarded service connection.  

With regard to sciatica, a VA examiner in May 2014 diagnosed radiculopathy in both lower extremities associated with the Veteran's back condition.  The Board previously found this VA examiner's opinion inadequate as it pertained to the ultimate nexus question regarding the Veteran's back condition.  Nonetheless, the Board can identify no basis to call into question the VA examiner's diagnosis as it pertains to the clinical findings of radiculopathy.  

There has been some evidence tending to establish the absence of radiculopathy.  For instance, studies in April 2008, January 2009, and March 2010 were negative for radiculopathy.  

More recently, however, the Veteran's treating VA doctor wrote in an April 2015 VA Women's Health note that "recent changes at work parking will cause exacerbation of her underlying known disability R leg sciatica and weakness, chronic low back pain[.]"  (Emphasis added.)  The doctor explained that "anything over 5 minutes of walking causes [sic] her leg to feel weak and causes pain."  It was further noted that the Veteran's surgery had been in 1998 and an examination "in 2009 was mildly abnormal with some loss of strength but this is still consistent w[ith] her diagnosis."  (Emphasis added.)  

This April 2015 assessment shows that the doctor considered the negative studies, but nonetheless reached a clinical diagnosis of radiculopathy.  Thus, a diagnosis of radiculopathy, secondary to a low back condition, is established, and service connection for this condition is warranted.  

It is important to note here that the Veteran is already service-connected for weakness right lower leg, muscle group XIII, XIV and XV of the pelvic girdle/thigh (also claimed as sciatica and muscle atrophy of the right leg) associated with postoperative residuals, pilonidal cystectomy.  This characterization of the issue might indicate that the Veteran's radiculopathy is already service-connected.  However, the Board will separately grant service connection for this condition as it has been distinctly diagnosed, and to avoid confusion when rating the disability.  

Aside from the diagnosis of radiculopathy, the relevant evidence also establishes that the Veteran has weakness in her right lower extremity related to the pain of her pilonidal cyst and low back conditions.  

The relevant evidence includes a September 2008 VA Neurology consultation.  The Veteran's chief complain was pain in the lower back near the coccyx going on for the last few years.  On clinical evaluation, it was determined that "[p]art of the weakness can be secondary to pain."  Again at VA Neurology in July 2008, the Veteran complained of a tingling in the dorsum of the left foot and pain in the right lower extremity right foot, back of the thigh and back of the leg.  She also complained of feeling weak in both lower extremities at times.  The neurologist found that strength in the lower extremities was difficult to evaluate due to pain, but there was a questionable weakness of the dorsiflexors and plantar flexors of the right foot and knee flexors of the right knee It was noted that "[t]his could be secondary to pain also."

In January 2009, the Veteran's VA doctor wrote that her coccydynia "is causing [ ] to have other problems w[ith] weakness in her right leg."  Similarly, a March 2012 VA Women's Health consultation notes "R[ight] leg pain / weakness related to scar tissue from past surgery[.]"  

On VA examination in May 2013, it was noted that the Veteran had weakness in the right lower leg.  The VA examiner opined that the Veteran's "s[ervice]-c[onnected] pilonidal cystectomy pain ie CHRONIC COCCYDYNIA has more likely than not caused [her] to favor left leg and not use right leg.  This may have caused right leg weakness over time."  

On VA examination in November 2013, it was determined that the Veteran did not have a peripheral nerve or peripheral neuropathy condition in either lower extremity.  

Collectively, this evidence establishes that the Veteran has weakness in the right leg due to her service-connected disability.  However, as just stated, she is already service-connected for weakness right lower leg, muscle group XIII, XIV and XV of the pelvic girdle/thigh (also claimed as sciatica and muscle atrophy of the right leg) associated with postoperative residuals, pilonidal cystectomy.  Thus, this symptomatology is already service-connected.  

Aside from the weakness and sciatica, there is no other diagnosed condition shown to be related to the claimed sacroiliac weakness.  Thus, there is no basis to grant service connection for any further medical conditions.  

However, as the Veteran's May 2009 letter demonstrates, the complete disability picture associated with her claimed sacroiliac weakness, consisting of pain and neurologic problems in the right leg, is now recognized as being service-connected.  Accordingly, the instant decision represents a complete grant of the benefit sought on appeal.  As this represents a complete grant of the relief sought on appeal, no discussion of VA's duties to notify and assist is needed.  38 U.S.C.A. §§ 5103(b)(5)(A), 5103A(b)(3)(A).  


ORDER

Service connection for a low back condition, most recently diagnosed as lumbar degenerative disc disease, is granted.  

Service connection for chronic coccydynia, as secondary to post operative residuals, pilonidal cystectomy, is granted.  

Service connection for radiculopathy of the right lower leg, claimed as sacroiliac weakness, is granted.  



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


